 8:20-cv-00264-RGK-PRSE Doc # 46 Filed: 04/12/21 Page 1 of 2 - Page ID # 561




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                             8:20CV264

                    Plaintiff,
                                                              ORDER
       vs.

STATE OF NEBRASKA, and NDCS,

                    Defendants.



      IT IS ORDERED:

     1.    Filing 41, Plaintiff’s Motion Requesting to Withdraw Emergency
Motion and Preliminary Amended Complaint, is granted.

    2.      Filing 38, Plaintiff’s Emergency Motion Requesting Leave to Swap
Complaints, is withdrawn.

      3.     Filing 40, Plaintiff’s Preliminary Amended Complaint, is withdrawn.

    4.      Filing 39, Plaintiff’s (First) Motion for Leave to File Verified Amended
Complaint, is denied without prejudice, as moot.

      5.     Filing 42, Plaintiff’s Motion for extension of time, is granted.

    5.    Filing 44, Plaintiff’s (Second) Motion for Leave to File Verified
Amended Complaint, is granted.

      6.     Filing 45, Plaintiff’s Verified Amended Complaint, is accepted as
timely filed and will be reviewed by the court in its normal course of to determine
whether the case may proceed to service of process.
8:20-cv-00264-RGK-PRSE Doc # 46 Filed: 04/12/21 Page 2 of 2 - Page ID # 562




    Dated this 12th day of April, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      2
